United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 00-1597
                                 ___________

Charlotte Klingler; Charles Wehner;   *
Sheila Brashear,                      *
                                      *
             Appellants,              *
                                      *
       v.                             * Appeal from the United States
                                      * District Court for the Western
Director, Department of Revenue,      * District of Missouri.
State of Missouri,                    *
                                      *      [PUBLISHED]
             Appellee.                *
                                      *
__________________                    *
                                      *
United States of America,             *
                                      *
             Amicus Curiae.           *
                                 ___________

                            Submitted: December 10, 2001

                                Filed: February 27, 2002
                                 ___________

Before MORRIS SHEPPARD ARNOLD, BEAM, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

     After Charlotte Klingler and others filed suit against the director of the
Department of Revenue of the state of Missouri, claiming that the fee charged for
placards that allow use of accessible parking violated Title II of the Americans with
Disabilities Act (ADA), see 42 U.S.C. §§ 12131-12165, the defendant moved to
dismiss the case based on eleventh amendment immunity. The district court granted
the motion and the plaintiffs appealed. We reverse in part and affirm in part.

       In Ex parte Young, 209 U.S. 123, 155-56 (1908), the Supreme Court held that
eleventh amendment immunity was not available to state officials in suits seeking
prospective injunctive relief for violations of federal law. See also Edelman v.
Jordan, 415 U.S. 651, 664, 667-68 (1974). In Randolph v. Rodgers, 253 F.3d 342,
347-48 (8th Cir. 2001), which we decided after the district court entered its judgment
in this case, we held this principle applicable to non-employment claims based on
Title II of the ADA. We therefore conclude that the plaintiffs here may seek
declaratory and injunctive relief under Ex Parte Young. We believe, however, that
Alsbrook v. City of Maumelle, 184 F.3d 999 (1999) bars the plaintiffs' claim for
monetary damages.

       We therefore reverse the district court's order dismissing the plaintiffs' claim
for declaratory and injunctive relief, but affirm its dismissal of the claim for damages,
and we remand to the court for further proceedings.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-